DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-14 in the reply filed on 8/3/2022 is acknowledged.
3.	Claims 15-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/3/2022.
Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 8/21/2020 has been considered by the examiner.  
Claim Objections
5.	Claim 11 is objected to because of the following informalities: Claim 11 recites “air” after “mph” in line 2.  However, lines 1-2 already recites “air velocity.”  Thus, “air” in line 2 appears to be redundant and may be omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 1 recites “a sharps waste” in line 3 and second to last line.  However, this limitation was already introduced in line 1.  Is it referring to the same sharps waste?  For examination purposes, it will be interpreted as the same and thus will read as “the sharps waste”.  
9.	Claim 9 recites “a sharps waste” in line 2.  However, this limitation was already introduced in claim 1.  Is it referring to the same sharps waste?  For examination purposes, it will be interpreted as the same and thus will read as “the sharps waste”.  
10.	Due to their dependency from claim 1, claims 2-8 and 10-14 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Percy-Raine et al. (WO 2019/030478) and further in view of Dimbylow (PG Pub U.S 2017/0079489).
14.	Regarding claim 1, Percy-Raine teaches a vacuuming apparatus (1 in fig 1; abstract and page 8 lines 25-30) for collecting and disposing of sharps waste (page 6 lines 15-20, page 10 lines 20-25, and page 23 lines 15-25; since suction airflow can include sharp objects and waste may be emptied, it implicitly reads on collecting and disposing of sharps waste), comprising: a passageway (3/21 in figs 1 and 3 and shown by airflow arrows in fig 5; page 9 lines 1-25; page 10 lines 5-25) including a sidewall defining an interior chamber (inner walls of 3/21 reads on sidewall), the passageway including a suction end (end of 21, fig 3, page 9 lines 20-25) and an open nozzle end (4 in fig 1; page 8 lines 25-30 and page 9 lines 1-10) dimensioned to receive a sharps waste (page 6 lines 15-20 and page 23 lines 15-25); a motor (12, fig 2) configured to move air from the open nozzle end to the suction end (page 9 lines 1-10); a discharge port (37) in gaseous communication with the interior chamber (page 10 lines 5-25) and disposed between the suction end and the open nozzle end (figs 1-3); a container (20/36) disposed on the discharge port (figs 2-3; page 9 line 15 – page 10 line 25); wherein, when the fan moves air from the open nozzle end to the suction end, the vacuum apparatus is configured to draw a sharps waste through the open nozzle end, through at least a portion of the interior chamber, through the discharge port, and into the container (page 9-10).
15.	Although Percy-Raine teaches a motor to move the air, it fails to specifically teach a fan.  However, Dimbylow also teaches a vacuuming apparatus wherein it is known to include a fan (13) with the motor (12) (fig 2) in order to achieve the predictable result of generating suction airflow (para 0031).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the motor unit of Percy-Raine to also include a fan as taught by Dimbylow in order to achieve the predictable result of generating suction airflow.    
16.	Regarding claim 2, the present combination of Percy-Raine and Dimbylow teaches wherein the container is constructed of a puncture-proof material (page 11 lines 10-25 of Percy-Raine; no bag configuration implicitly reads on container is puncture proof).
17.	Regarding claim 3, the present combination of Percy-Raine and Dimbylow teaches wherein the container has a bottom and side walls (30,31,32 of 20; fig 3 of Percy-Raine), and wherein the container is leak-proof from the bottom and the side walls (page 11 lines 1-25 of Percy-Raine; opening the container to empty it out implicitly reads on container is leak-proof).
18.	Regarding claim 4, the present combination of Percy-Raine and Dimbylow teaches wherein the container is a sharps waste container (page 6 lines 15-20 and page 23 lines 15-25 of Percy-Raine; airflow and waste can include sharp objects reads on container is a sharps waste container).
19.	Regarding claim 5, the present combination of Percy-Raine and Dimbylow teaches wherein the passageway comprises a rigid filter (40 in fig 3; page 23 lines 15-25 of Percy-Raine; metal disc 40 reads on rigid filter) for directing the sharps waste into the container (page 10 lines 5-25 and page 23 lines 15-25 of Percy-Raine).
20.	Regarding claim 6, the present combination of Percy-Raine and Dimbylow teaches wherein the container is releasably secured on the discharge port (fig 6; page 10 lines 20-25 of Percy-Raine).
21.	Regarding claim 7, the present combination of Percy-Raine and Dimbylow teaches a motor (12 in fig 2 of Percy-Raine) configured to selectively power the fan to move the air (refer to combination with Dimbylow above in claim 1).
22.	Regarding claim 8, the present combination of Percy-Raine and Dimbylow teaches an exhaust (vents 14 in fig 1 of Percy-Raine) in gaseous communication with the motor/fan unit and configured to discharge air moved through the discharge port and the interior chamber (page 9 lines 1-10 of Percy-Raine).
23.	Regarding claim 9, the present combination of Percy-Raine and Dimbylow teaches wherein the air moved from open nozzle end has a sufficient volume and velocity effective to collect a sharps waste from a surface (page 6 lines 15-20 and page 23 lines 15-25 of Percy-Raine, since suction airflow may include sharp objects it implicitly reads on air moved from open nozzle end has a sufficient volume and velocity effective to collect a sharps waste from a surface). 
24.	Regarding claim 10, regarding the recitation “wherein the fan is configured to generate movement of between 50 cfm and 1500 cfm of air at the open nozzle end”, this recitation is a statement of intended use which does not patentably distinguish over the present combination of Percy-Raine and Dimbylow since the present combination of Percy-Raine and Dimbylow meets all the structural elements of the claim(s) and is capable of generating movement of between 50 cfm and 1500 cfm of air at the open nozzle end if so desired. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.
25.	Regarding claim 11, regarding the recitation “wherein the fan is configured to generate air velocity of between 50 mph and 500 mph air at the open nozzle end”, this recitation is a statement of intended use which does not patentably distinguish over the present combination of Percy-Raine and Dimbylow since the present combination of Percy-Raine and Dimbylow meets all the structural elements of the claim(s) and is capable of generating air velocity of between 50 mph and 500 mph air at the open nozzle end if so desired. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does.”  See MPEP 2114.
26.	Regarding claim 12, the limitation “sharps waste comprises a used hypodermic needle” is considered an article worked upon by a structure.  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.
[AltContent: textbox (Discharge Body)]27.	Regarding claim 13, the present combination of Percy-Raine and Dimbylow teaches a discharge body disposed between the fan and the open nozzle end (structural end of 21 in fig 3 of Percy-Raine shown below), wherein the discharge body comprises the discharge port (space/inlet 37 within the discharge body in fig 3 of Percy-Raine shown below).
[AltContent: textbox (Discharge Port)]
    PNG
    media_image1.png
    561
    585
    media_image1.png
    Greyscale

28.	Regarding claim 14, the present combination of Percy-Raine and Dimbylow teaches wherein the passageway extends from the open nozzle end to the suction end in a first axis (48 in fig 3; page 9 lines 25-30 of Percy-Raine), and wherein the discharge port extends from the passageway generally orthogonally from the first axis (shown above in fig 3 of Percy-Raine).
Conclusion
29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714